Citation Nr: 1737503	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

After the February 2014 statement of the case (SOC) for addressing a TDIU, additional VA examinations were conducted and the Veteran was service-connected for additional disabilities.  As noted below, the Board is granting entitlement to a TDIU for the period of December 8, 2016 onward.  But as to appeal period prior to December 8, 2016, this evidence is not relevant as it does not bear on the Veteran's service-connected disabilities during this period.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to December 8, 2016 the Veteran's service-connected disabilities did not prevent him from obtaining or retaining substantially gainful employment.

2.  From December 8, 2016 the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2016 the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

2.  From December 8, 2016 the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

II. Facts

The Veteran is seeking entitlement to a TDIU.  His claim was received by VA on August 30, 2010.  During the pendency of the appeal for this issue, the Veteran was subsequently service connected for peripheral neuropathy, hypertension, and cataracts and received an increased rating for his hearing loss in a March 2017.

The Veteran's service-connected disabilities are PTSD (rated at 30 percent from November 18, 2008 and 50 percent from April 13, 2010); diabetes mellitus, type II (rated at 10 percent from April 22, 2008 and 20 percent from March 09, 2010); bilateral tinnitus (rated at 10 percent from November 18, 2008); bilateral hearing loss (rated at 20 percent from November 18, 2008, 10 percent from January 28, 2011, and 40 percent from December 8, 2016); peripheral neuropathy of the right upper extremity (rated at 30 percent from December 8, 2016); peripheral neuropathy of the left upper extremity (rated at 20 percent from December 8, 2016); peripheral neuropathy of the right lower extremity (rated at 20 percent from December 8, 2016); peripheral neuropathy of the left lower extremity (rated at 20 percent from December 8, 2016); cataracts (rated as noncompensable from December 8, 2016); and hypertension (rated as noncompensable from December 8, 2016).  As such, the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a) for the entirety of the appeal.

The Veteran's recent employment background was as a railroad worker.  The record indicates that he retired in June 2008.  AT his November 2015 Board hearing, he indicated the he finished high school.  The Veteran has indicated that he had no other training or education.

The Veteran received a VA examination for PTSD in May 2010.  This examination report noted that the Veteran experienced low energy each day and sleep disturbances each night.  Additionally, the Veteran experienced panic symptoms once per day that included accelerated heart rate, sweating, chills, trembling, and feeling dizzy.  He endorsed experiencing a depressed mood for part of the day, and associated depressed mood with intrusive thoughts of trauma.  He also noted that he has difficulty remembering tasks that he intends to complete, appointments, and forgets where he has put things.  He experienced limited energy and motivation every day.  The examiner opined that "there is no evidence of total occupational impairment, and it is not assessed that the Veteran is unemployable due solely to the symptoms of PTSD, Chronic, and associated depressive symptoms."  The Veteran's diabetes VA examination from May 2010 noted that his diabetes had no effect on his daily activities.  A March 2010 VA treatment note highlighted that the Veteran's hearing loss caused difficulty hearing or understanding coworkers and clients.

The Veteran received a general medical VA examination in January 2011.  In that examination report, the examiner noted that the Veteran's diabetes had no effect on the Veteran's usual occupation.  The examination report also noted that the Veteran's diabetes had "no impact on any type of employment (physical or sedentary)."  With regard to the Veteran's hearing loss and tinnitus, the examination report indicated that these disabilities did cause the Veteran to have difficulty in comprehending instructions.  The Veteran also received a VA examination specifically for hearing loss and tinnitus in February 2011.  In this examination report, the examiner opined that although hearing loss would cause communication difficulties even with amplification, hearing loss by itself would not prevent certain types of employment.  With regard to tinnitus, this examiner opined that tinnitus would similarly not prevent the Veteran maintaining employment as tinnitus is "typically most bothersome during quiet idle times rather than working."

The Veteran's PTSD VA examination from January 2011 also described his symptoms.  He experienced symptoms of depression with a lack of energy and irritability.  He continued to experience episode of panic attacks with acute periods of racing heart, sweating, shaking and trembling, and shortness of breath several times per week.  The examiner stated that the Veteran continued to show PTSD symptoms that caused severe distress, and that caused moderate to high moderate impairment.  However, the examiner stated that when the Veteran was working, he was nonetheless able to maintain his job, and in some way work helped him cope.

The Board acknowledges that the Veteran reports that he has a problem making out what a person is saying and that his hearing "is just about gone."  See November 2015 Board hearing.  The Board notes the Veteran also reported that he would work the third shift while at the railroad because he didn't have to talk to a lot of people and that he had trouble communicating.  The Veteran further reported that it was his opinion that he would not be able to work anymore due to his PTSD.

An opinion was obtained from a psychiatrist in June 2016.  The specialist noted that even when his PTSD symptoms affected the Veteran at work, he was able to maintain his job, and in some ways work helped him cope.  The psychiatrist offered the opinion that the Veteran was not unemployable due solely to his symptoms of PTSD.

The Board obtained an additional medical opinion in October 2016.  A physiatrist opined that the Veteran's diabetes should not prevent him from gainful employment, either alone or in combination with his other service-connected disabilities.  The physiatrist also noted prior opinions about the Veteran's PTSD and bilateral hearing loss and tinnitus.  Ultimately, this expert opined that the combination of the Veteran's service-connected disabilities at the time should not prevent him from being able to secure and follow a substantially gainful occupation.

However, as noted above, the Veteran was thereafter service connected for peripheral neuropathy of all four extremities, cataracts, and hypertension.  With regard to peripheral neuropathy, the Veteran received a VA examination for this in January 2017 and the examiner noted that the effect on employment of this disability was that the Veteran had trouble standing and walking.  Additionally, the Veteran reported that he could not hold on to things and he would drop them often and had difficulty going up and down stairs.  The VA examination for his cataracts was conducted in February 2017.  There, the examiner opined that the Veteran's eyes did not affect his ability to work.  Another hearing loss VA examination explained that the Veteran's hearing loss gave him trouble hearing and understanding others.  In his January 2017 hypertension VA examination, the examiner noted that because of disability he could not work high-stress job due to his blood pressure.
III. Analysis

The Board finds that a TDIU from December 8, 2016, but not earlier, is warranted.  Prior to this date, the Veteran's sole service-connected disabilities were his PTSD, diabetes, tinnitus, and hearing loss.  During the appeal period prior to December 8, 2016, the Veteran's VA examinations reveal that the Veteran was not rendered unable to maintain substantially gainful employment in light of his disabilities.  The Board acknowledges that as of the Veteran's May 2010 VA examination for PTSD, he reported panic symptoms, depressed mood, and intrusive thoughts.  He also noted that he would forget appointments and difficulty remember ring tasks.  He also reported having limited energy and motivation.  The symptoms of his hearing loss and tinnitus were that the Veteran had difficulty hearing or understanding coworkers.  His diabetes had no effect on his employment.  The May 2010 examiner opined that the Veteran's PTSD did not at this time exhibit total occupation impairment.  The Board acknowledges that this examiner's opinion considered only the Veteran's PTSD symptoms with reference to his unemployability.  Nonetheless, the Board finds that even accounting for the effect of the Veteran's hearing loss and tinnitus in addition to his PTSD symptoms, when viewed together these symptoms still did not render the Veteran unemployable.

By the time of the Veteran's January 2011 VA general medical examination, the Veteran's diabetes still, according to the examiner, had no effect on his occupation.  The Board acknowledges that the Veteran's PTSD symptoms at this time caused moderate to high moderate impairment and "severe distress."  Despite this, the examiner noted that when the Veteran was working, working helped the Veteran cope with his PTSD symptoms.  Considering these symptoms together with the Veteran's hearing loss and tinnitus at this time, which manifested as trouble communicating, still did not amount to unemployability for the Veteran.  The Board acknowledges the Veteran stating that his hearing was "just about gone" and that he would change his work shift so as not to need to communicate with other people due to his hearing difficulties.  Nonetheless, the Board finds that even with the Veteran's high moderate impairment from PTSD considered alongside his trouble communicating, the Veteran was not unemployable.  The June 2016 psychiatrist similarly noted that when the Veteran was working, working helped hip cope with his PTSD.  Finally, the October 2016 examiner considered all of the Veteran's service-connected disabilities and opined that the Veteran disabilities should not prevent him from working.  

The Board acknowledges the Veteran's consistent assertion that his service-connected disabilities prior to December 8, 2016 rendered him unemployable.  However, the Board finds that the probative medical evidence, along with non-medical evidence and analysis, outweighs the Veteran's contention.  At no time prior to December 8, 2016 did the Veteran's diabetes affect his employability.  Even considering the Veteran's PTSD symptoms in tandem with his hearing loss symptoms, the examiners nonetheless opined the disabilities did not render him precluded from securing or following a substantially gainful occupation.  The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran was entitled to a TDIU prior to December 8, 2016, and therefore a TDIU for this period is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regard to the period from December 8, 2016 onward, the Veteran became service connected for the additional disabilities of peripheral neuropathy of the right and left upper and lower extremities, cataracts, and hypertension.  The Veteran's peripheral neuropathy of the lower extremities caused difficulty in standing and walking.  The neuropathy of his upper extremities inhibited him from holding things and he would often drop objects.  An examiner noted that the Veteran's hypertension prohibited him from working in a high stress environment.  The Veteran's cataracts had no effect on his employability according to an examiner.  The Board finds that these additional service-connected disabilities rendered the Veteran unemployable when considered with his previously service-connected conditions.  From December 8, 2016 the Veteran now had trouble even standing or walking.  He was additionally impaired in holding objects.  The Board finds these additional disabilities when viewed in light of his impairment from PTSD and hearing loss render the Veteran unable to maintain substantially gainful employment for this period, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a TDIU from December 8, 2016, is warranted.  


ORDER

A TDIU prior to December 8, 2016 is denied.

A TDIU from December 8, 2016 is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


